Rudkin, J.
(dissenting) — There are but two conceivable reasons why the verdict should be set aside in this case: Pirst, because one of the jurors was separated from his fellow jurors, for a few minutes, in company with a sworn officer of the court having him in charge; or second, because the same juror entered a public saloon and took a drink of whiskey during the progress of the trial. We cannot believe that the majority intends to lay down the rule that a verdict must be set aside every time a juror enters a public saloon or takes a drink of whiskey during the progress of a trial. Those who are familiar with the habits of twelve men picked up from the ordinary walks of life know full well the results ■.that would follow from the adoption of any such rula
Nor did the withdrawal of the juror from his associates -,under the facts disclosed in the record constitute a separa*163tion of the jury in legal contemplation. “The presumption will not be indulged in that a separated juror was tampered with in the immediate presence of the officer having him in charge.” 12 Ency. Plead. & Prac. 572. Even where there is an improper and unauthorized separation of the jury, according to the great weight of .authority, the only effect of the separation is to throw upon the state the burden of rebutting the inference that injury or prejudice may have resulted to the accused, by reason of the separation. Id., 568-570. It is unnecessary for ns to consider what the proper rule should be in this jurisdiction, under such circumstances, hut we refer to the majority rule for the purpose of showing that, in a case like this, where there has been no separation in fact, and where it is affirmatively and conclusively shown that no prejudice resulted, a new trial should not he granted. While the conduct of the bailiff and juror is properly subject to censure and criticism, the parties to> the action were in no manner responsible for their shortcomings.
We think proper punishment meted out to the juror an‘d the officer for their contumacious conduct in disobeying the orders of the court, would fully- satisfy the demands of public justice, and that the new trial should he denied.
Fullerton, J., concurs with Rudkin, J.